DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     MICHEL MARDINI, as Personal Representative of the Estate of
               CHRISTINE HERMINE MARDINI,
                           Appellant,

                                      v.

                        PIPER AIRCRAFT, INC.,
                               Appellee.

                                No. 4D20-2448

                               [October 7, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No. 2020CA000249.

   Paul Jon Layne of Silva & Silva, P.A., Coral Gables, and Floyd A. Wisner
of Wisner Law Firm, Geneva, Illinois, for appellant.

  Don Swaim, Steven D. Sanfelippo, and Alex Whitman of Cunningham
Swaim, LLP, Dallas, Texas, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH, and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.